     Case 1:19-cv-01202-NONE-BAM Document 39 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11       PETE REYNA,                                     No. 1:19-cv-01202-NONE-BAM (PC)
12                        Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS RECOMMENDING
13             v.                                        THE DENIAL OF DEFENDANT’S MOTION
                                                         TO DISMISS FOR FAILURE TO
14       KINGS COUNTY JAIL MEDICAL, et al.,              PROSECUTE
15                        Defendants.                    (Doc. No. 38)
16

17            Plaintiff Pete Reyna is a former pretrial detainee proceeding pro se and in forma pauperis

18   in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on plaintiff’s first

19   amended complaint against defendant Siddiqi1 for alleged violation of plaintiff’s rights under the

20   Fourteenth Amendment due to the delay in providing plaintiff medical care. This matter was

21   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

22   302.

23            On November 2, 2020, the assigned magistrate judge issued findings and

24   recommendations recommending that defendant’s motion to dismiss due to plaintiff’s failure to

25   prosecute this action be denied. (Doc. No. 38.) Those findings and recommendations were

26   served on the parties and contained notice that any objections thereto were to be filed within

27

28   1
         The named defendant was erroneously sued as defendant “Sadiki.”
                                                     1
     Case 1:19-cv-01202-NONE-BAM Document 39 Filed 12/08/20 Page 2 of 2


 1   fourteen (14) days after service. (Id. at 3–4.) No objections have been filed, and the deadline to

 2   do so has expired.

 3          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 4   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 5   magistrate judge’s findings and recommendations are supported by the record and by proper

 6   analysis.

 7          Accordingly,

 8      1. The findings and recommendations issued on November 2, 2020, (Doc. No. 38), are

 9          adopted in full;

10      2. Defendant’s motion to dismiss due to plaintiff’s failure to prosecute this action (Doc. No.

11          37), is denied; and

12      3. This action is referred back to the assigned Magistrate Judge for further proceedings

13          consistent with this order.

14   IT IS SO ORDERED.
15
        Dated:     December 7, 2020
16                                                     UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
